     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 1 of 20 Page ID #:42



 1   NICOLA T. HANNA                                            8/28/2020
     United States Attorney
                                                                    DD
 2   CHRISTOPHER D. GRIGG
     Assistant United States Attorney
 3   Chief, National Security Division
     WILLIAM ROLLINS (Cal. Bar No. 287007)
 4   GEORGE E. PENCE (Cal Bar No. 257595)
     Assistant United States Attorney
 5   Terrorism and Export Crimes Section
          1500 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-7407/2253
          Facsimile: (213) 894-2927
 8        E-mail:    william.rollins@usdoj.gov
                     george.pence@usdoj.gov
 9

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                              UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,               No. MJ 20-04071
14
                 Plaintiff,                  GOVERNMENT’S SUPPLEMENTAL
15                                           MEMORANDUM IN SUPPORT OF DETENTION
                      v.
16                                           Hearing Date: August 28, 2020
     GUAN LEI,                               Hearing Time: 2:00 p.m.
17
                 Defendant.
18

19

20        Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys William Rollins and
23   George E. Pence, hereby files its Supplemental Memorandum in Support
24   of Detention.
25   //
26

27

28
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 2 of 20 Page ID #:43



 1        This memorandum is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4   Dated: August 28, 2020               Respectfully submitted,

 5                                        NICOLA T. HANNA
                                          United States Attorney
 6
                                          CHRISTOPHER D. GRIGG
 7                                        Assistant United States Attorney
                                          Chief, National Security Division
 8

 9                                              /s/
                                          WILLIAM ROLLINS
10                                        GEORGE E. PENCE
                                          Assistant United States Attorney
11
                                          Attorneys for Plaintiff
12                                        UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 3 of 20 Page ID #:44



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3         Defendant GUAN LEI (“GUAN”) presents an extraordinary risk of
 4   flight and should be detained pending trial.         On August 26, 2020, the
 5   Honorable Rozella A. Oliver, United States Magistrate Judge,
 6   authorized a warrant to arrest defendant based on a Criminal
 7   Complaint charging him with destruction of evidence, in violation of
 8   18 U.S.C. § 1519.    As detailed in the affidavit in support of that
 9   Complaint, GUAN is a computer scientist at the National University of
10   Defense Technology (“NUDT”) in China, an institution affiliated with
11   the People’s Liberation Army (“PLA”) of the People’s Republic of
12   China (“PRC”).    The U.S. Department of Commerce has placed NUDT on
13   its Entity List for non-proliferation reasons related to its
14   development of supercomputers believed to be used in nuclear
15   explosive activities using U.S.-origin multicores, boards, and
16   (co)processors.    See 80 Fed. Reg. 8524 (Feb. 18, 2015).
17         On October 17, 2018, defendant traveled to the United States on
18   a J-1 visa to conduct research on machine learning at the University
19   of California, Los Angeles (“UCLA”).       While at UCLA, after his
20   faculty advisor apparently departed the school to work elsewhere,
21   GUAN used UCLA’s Graphics Processing Unit machine to complete
22   research on advanced computer systems.        After being alerted to the
23   fact that NUDT was on a United States “black list” (as GUAN referred
24   to it), GUAN repeatedly reached out to the PRC consulate in Los
25   Angeles.   GUAN also used his computer science skills to delete data
26   from his phone and computer.      Moreover, after an interview with
27   agents from the Federal Bureau of Investigation (“FBI”), during which
28   GUAN lied about his activities in the United States, GUAN destroyed a
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 4 of 20 Page ID #:45



 1   computer hard drive and attempted to conceal its destruction by

 2   surreptitiously placing it in a dumpster near his apartment.           He then

 3   attempted to flee the United States by trying to board a flight to

 4   the PRC at Los Angeles International Airport.

 5        Defendant has no ties to this district, or to the United States

 6   more generally, and, at the time of this filing, the government is

 7   not aware of any proposed sureties for his appearance at future court

 8   proceedings.   His strong connections with a foreign government,

 9   specifically the PRC, and its powerful military arm, the PLA,

10   however, are abundantly clear.      Defendant has admitted to appearing

11   in military uniform at NUTD events and to participating in military

12   training and acknowledged that his supervisors at NUDT are high-

13   ranking PLA officers.     His communications with the PRC consulate

14   (which he denied having to CBP officers immediately before attempting

15   to board a flight to China) are firmly established by the evidence

16   FBI has collected.

17        Defendant’s conduct is also uncannily similar to the conduct of

18   several PRC nationals with PLA connections who have recently been

19   arrested and detained in similar visa fraud investigations,

20   suggesting the PRC’s involvement in directing these individuals.              See

21   e.g., United States v. Tang Juan, 2:20-MJ-0096 DB (E.D. Cal.); United
22   States v. Zhao Kaikai, 1:20-MJ-0589-DML (S.D. Ind.); United States v.
23   Chen Song, 20:MJ-70968 MAG (N.D. Cal.); United States v. Xin Wang, CR
24   20-251 JD (N.D. Cal.).1     Indeed, in one of those cases, a defendant
25   secreted herself away inside the PRC consulate in San Francisco for a
26

27
          1 For additional background, the government has attached as
28   Exhibit A the United States’ Memorandum in Support of Continued
     Detention, which was filed in the Juan case.
                                        2
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 5 of 20 Page ID #:46



 1   month to avoid arrest.     The “broad network” of individuals like GUAN

 2   who have come to the United States while concealing their PLA

 3   affiliations recently caused the U.S. State Department to order the

 4   closure of the PRC consulate in Houston, Texas.2

 5        Against this background, and in light of the criminal charge
 6   GUAN faces and his repeated lies to various law enforcement agencies,
 7   there are no conditions or combination of conditions that will
 8   reasonably assure his appearance at future court proceedings.
 9   II. ARGUMENT
10        Title 18, United States Code, Section 3142(e)(1) requires the
11   Court to detain a defendant if it finds that “no condition or
12   combination of conditions will reasonably assure the appearance of
13   the person as required and the safety of the community.”           Here,
14   GUAN’s detention is plainly warranted.
15        A.   Defendant Repeatedly Lied to U.S. Law Enforcement
16        Defendant’s lack of candor and cooperation with law enforcement
17   undermines any representations he may make to the Court about his
18   willingness to abide by the terms and conditions of any pre-trial
19   release he may propose.     As detailed in the Complaint, defendant
20   sought to obfuscate his PLA affiliations when interviewed by FBI.
21   Despite stating he had not served in the Chinese military under
22   penalty of perjury on his visa application, he later admitted
23   participating in military training and wearing military uniforms
24   while at NUDT.    He also acknowledged that two of his faculty advisors
25   were PLA officers, including one of whom who is a General.
26

27
          2 See https://www.state.gov/briefing-with-senior-u-s-government-
28   officials-on-the-closure-of-the-chinese-consulate-in-houston-texas/
     (last accessed Aug. 28, 2020).
                                        3
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 6 of 20 Page ID #:47



 1        GUAN’s lies and obfuscation did not stop there.          On July 18,

 2   2020, he falsely told FBI that he did not have any other digital

 3   storage drives in his apartment.       On July 30, during its execution of

 4   a search warrant at his residence, FBI found four other devices,

 5   including a USB drive with an application in GUAN’s name to the

 6   Chinese Scholarship Council, an organization sponsoring PRC research

 7   activities in the United States.

 8        Moreover, when asked specifically by FBI whether he knew that

 9   NUDT was embargoed by the U.S., he concealed his knowledge that NUDT

10   was on a U.S. government “black list” – even though he had emailed

11   the Chinese government about that fact just the month before.

12        Most recently, GUAN lied to CBP about having any contact with

13   the Chinese consulate immediately before attempting to board a flight

14   to the PRC.   In fact, Google records prove he repeatedly emailed the

15   PRC consulate in June and July, including an email in which he asked

16   for flights out of the U.S. because his school was placed on a U.S.

17   “black list.”

18        Finally, on August 27, 2020, when FBI executed the arrest

19   warrant in this case, GUAN refused to cooperate with FBI agents,

20   requiring them to knock down his door to effect the arrest.

21        B.    Defendant’s Ties to the PRC are Substantial and He Has No
                 Ties to the United States, Much Less the Central District
22               of California
23        As detailed above and in the Complaint, GUAN is a researcher at

24   NUDT, which is located in Changsha, PRC, and his advisors are PLA

25   officers.   Digital evidence reviewed by FBI shows that he has had

26   recent and repeated contact with the PRC consulate, that he saved at

27   least three different contact numbers for the consulate on his phone,

28   and that he sent multiple e-mails to the consulate asking for

                                            4
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 7 of 20 Page ID #:48



 1   assistance with departing the United States, including on non-

 2   commercial charter flights to the PRC.

 3        GUAN’s only known potential surety in the United States is his

 4   girlfriend, who is herself a PRC citizen who is booked on a flight

 5   out of the United States within the next few weeks.          Moreover, her

 6   suitability as a surety is doubtful – FBI’s surveillance of GUAN

 7   revealed that she apparently stood by as a “look out” while GUAN

 8   placed the damaged hard drive in the dumpster.

 9        C.    The PRC Government May Assist GUAN’s Possible Flight from
                 the U.S.
10

11        GUAN, who may be a PRC military officer, likely has the support

12   of the PRC government and therefore the resources and ability to flee

13   from the United States regardless of any restrictions the Court could

14   impose.    As detailed in the attached bail opposition, the PRC

15   government has engaged in a coordinated and aggressive response to

16   recent U.S. law enforcement.      Specifically, as the Wang case and L.T.

17   investigation demonstrate, the PRC government has instructed PLA
18   members in the United States to obstruct justice by deleting
19   information from their devices.       Moreover, at least one other visa-
20   holder from a PLA-associated university (Tang Juan) was recently able
21   to hide in the Chinese consulate in San Francisco for nearly a month
22   before she was arrested.
23   III. CONCLUSION
24        For the foregoing reasons, the government respectfully requests
25   that this Court detain defendant GUAN.
26

27

28

                                            5
Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 8 of 20 Page ID #:49




                          (;+,%,7$
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 9 of 20 Page ID #:50
            Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 1 of 12

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-0096 DB
11
                                  Plaintiff,             UNITED STATES’ MEMORANDUM IN SUPPORT
12                                                       OF CONTINUED DETENTION
                            v.
13                                                       DATE: July 31, 2020
     TANG JUAN,                                          TIME: 2:00 p.m.
14                                                       COURT: Hon. Debra Barnes
                                  Defendant.
15

16
                                           I.      INTRODUCTION
17
            On July 29, 2020, defendant Tang Juan (“Tang”) filed a motion for bail review pursuant to 18
18
     U.S.C. § 3141, et. seq. The United States opposes Tang’s motion for bail. Tang is an active duty
19
     member of the Chinese military’s scientific community, who lied to gain entry into the United States,
20
     attempted to destroy evidence, and lied extensively to the FBI when interviewed. It also appears that
21
     Tang’s present case is not an isolated instance of Chinese military members unlawfully gaining
22
     admission to the United States through visa fraud. Because she is a serious flight risk, the Court should
23
     order Tang’s continued detention during the pendency of this criminal case.
24
                                     II.        FACTUAL BACKGROUND
25
            The United States proffers the following information, some of which is contained in the criminal
26
     complaint and some of which is drawn from other sources, to provide a fuller record to the Court of the
27
     relevant facts regarding Tang’s detention. The United States submits that the similar cases from the
28


      GOVERNMENT’S OPPOSITION                            1
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 10 of 20 Page ID #:51
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 2 of 12

 1 Northern District of California and the Southern District of Indiana provide valuable context for the

 2 Court’s consideration of Tang’s bail motion. 1

 3          A.     Tang Juan
 4          Tang applied for a United States Non-Immigrant J-1Visa (“NIV”) on or about October 28, 2019,

 5 which was issued on or about November 5, 2019. According to the Department of State website, a J-l

 6 visa is a non-immigrant document “for individuals approved to participate in work-and study-based

 7 exchange visitor programs.” Department of State records reflect that Tang intended to conduct cancer

 8 treatment-method research at the University of California, Davis (“UCD”). On or about December 27,

 9 2019, Tang entered the United States through San Francisco International Airport.

10          On Tang’s visa application, under the Additional Work/Education/Training section, Tang

11 answered “no” when responding to the question: “have you ever served in the military?” Similarly,

12 Tang also responded in the negative to questions related to communist party membership and whether

13 she had any special chemical or biological experience. The FBI’s investigation determined Tang’s

14 answers to these questions was false.

15          Specifically with respect to Tang’s military service, through an internet search, the FBI

16 discovered a photograph of Tang wearing a Peoples Liberation Army – Air Force (“PLAAF) uniform

17 bearing the insignia of the Civilian Cadre, attached to a Chinese news article about a forum in Xi’an,

18 China published on or about April 14, 2019. Tang was listed as one of four experts invited to the forum

19 and was further introduced in the article, wearing what appeared to be a military uniform, and listing her

20 employment as an associate researcher at Air Force Military Medical University, Molecular Medicine

21 Translation Center. Members of the PLAAF Civilian Cadre are considered active duty military

22 members. Additional open source internet searches revealed other articles about Tang and listed her

23 affiliation with Air Force Military Medical University/Fourth Military Medical University and China

24 People’s Liberation Air Force Military Medical University Molecular Medicine Translation Center.

25          On June 20, 2020, FBI agents interviewed Tang at her residence in Davis, California prior to the

26
            1
27          The factual bases set out in this pleading for Chen Song, Xin Wang, L.T., and Kaikei Zhao are
   taken from the Government’s Motion For Pretrial Detention Pursuant to 18 U.S.C. § 3142 filed in
28 Southern District of Indiana Case Number 1:20-MJ-0589-DML.


      GOVERNMENT’S OPPOSITION                            2
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 11 of 20 Page ID #:52
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 3 of 12

 1 execution of the search warrant. Tang appeared to be moving out of her residence when the FBI made

 2 contact. Tang admitted to personally preparing and submitting the NIV application but denied serving

 3 in the Chinese military and adamantly denied being a member of the Civilian Cadre. Tang claimed that

 4 wearing a military uniform was required for attendance at FMMU because it was a military school.

 5 Tang further stated that she didn’t know the meaning of the insignia on the PLAAF uniform and claimed

 6 that the majority of students at FMMU had the same insignia and ribbons. Upon completion of the

 7 interview, FBI agents executed the search warrant at Tang’s residence, seizing electronic media, and her

 8 Chinese passport. Agents found Tang’s J-1 visa within her Chinese passport.

 9          During a later review of the electronic media evidence seized from Tang, agents discovered a

10 myriad of different photographs of Tang wearing a military uniform. 2 Agents also found a video

11 depicting a presentation conducted by Tang in which she is wearing what appears to be the PLAAF

12 military uniform found in their open source search and she begins the presentation with a salute. The

13 video presentation was recorded in the weeks before Tang entered the United States on the J-1 visa.

14          Agents also found evidence of Tang’s affiliation with the Chinese Communist Party. This

15 consisted of an application to apply for government benefits in which Tang stated that she was a

16 member with the Communist Party. Agents discovered Chinese military documents that detailed Tang’s

17 research related to antidotes for biological agents.

18          Following the search warrant, FBI agents assess that Tang, along with her mother and daughter

19 fled to the Chinese consulate in San Francisco. Tang, her mother, and daughter had ticketed flight

20 reservations for China on June 28, 2020, although Tang’s daughter left for China on June 21, 2020.

21 Tang’s mother departed for China on July 26, 2020. Tang remained in the Chinese consulate for

22 approximately a month prior to her arrest.

23          On June 26, 2020, the Court issued a sealed criminal complaint and a warrant for Tang’s arrest

24 pursuant to 18 U.S.C. § 1546(a). On July 20, 2020, after the complaint and arrest warrant were unsealed

25 by the Court, the United States provided a copy of complaint and arrest warrant to the Chinese consulate

26
            2
27          The items discovered by FBI agents on the electronic media belonging to Tang had all been
   deleted but not yet overwritten by other data. As such, the FBI was able to retrieve and view the deleted
28 data.


      GOVERNMENT’S OPPOSITION                             3
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 12 of 20 Page ID #:53
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 4 of 12

 1 personnel in San Francisco. In the evening hours of July 23, 2020, FBI agents met with members of the

 2 Chinese consulate but were unsuccessful in their efforts to negotiate Tang’s surrender.3 Surveillance

 3 later observed Tang leaving the Chinese consulate in a vehicle and being dropped off at a local hospital

 4 with her mother. At the conclusion of treatment and following her discharge, FBI agents arrested Tang

 5 at approximately 9:45 p.m. and later transported her to the Sacramento. Since Tang’s arrest, the

 6 Department of Homeland Security has lodged an immigration detainer and the Department of State has

 7 revoked her J-1 visa.

 8          B.     Chen Song – Northern District of California (20-MJ-70968 MAG)
 9          Chen Song (“Song”) applied for and received a J-1 visa to enter the United States in November

10 2018, with the stated purpose of conducting research at Stanford University (“Stanford”). On her visa

11 application, under penalty of perjury, Song stated that her military service had ended in 2011, when she

12 graduated from the Fourth Military Medical University (“FMMU”), which is subordinate to the Air

13 Force component of the PLA. Song also stated that her employer at the time of her visa application was

14 Xi Diaoyutai Hospital at No. 30 Fucheng Road in Beijing. On December 23, 2018, Song was admitted

15 to the United States on a J-1 visa, and she subsequently began work at Stanford University, conducting

16 neurological research.

17          Following Song’s admission to the United States, the FBI developed information that she was, in

18 fact, still a PLA member, and was in the United States on false pretenses. Specifically, the FBI

19 identified from open sources both a photograph of Song in the uniform of the Civilian Cadre of the

20 PLA, 4 and publications in which Song described her institutional affiliation with the PLA Air Force

21 General Hospital and FMMU.

22          On July 13, 2020, Song was voluntarily interviewed by the FBI in conjunction with the

23 execution of a search warrant at her residence in California. During the course of that interview, Song

24 adamantly denied a continuing affiliation with the PLA beyond the 2011 date she noted in her visa

25          3
            This meeting took place at location separate from the Chinese consulate.
            4
26          According to the Ministry of National Defense of the People’s Republic of China, found at
   http://www.mod.gov.cn/policy/2009-07/14/content_3100988.htm, Civilian Cadres of the People’s
27 Liberation Army are active military personnel who have been appointed to junior professional technical
   positions or clerical ranks and above. The FBI has assessed that members of the Civilian Cadre are
28 active military personnel.


      GOVERNMENT’S OPPOSITION                           4
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 13 of 20 Page ID #:54
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 5 of 12

 1 application. When asked about the multiple research articles published in conjunction with PLA

 2 institutions after that 2011 date, Song claimed that one 2012 article was due to a delay in publication but

 3 refused to explain how more recent articles came to be published despite her professed lack of affiliation

 4 with the PLA.

 5          Following that interview, the FBI conducted a forensic examination of Song’s computer and

 6 recovered a folder, deleted from Song’s hard drive on June 21, 2020, named, “2018 Visiting School

 7 Important Information,” in Chinese. In that folder FBI agents recovered a letter from Song to the

 8 Education Section within the PRC Consulate in New York, explaining that Song was seeking

 9 authorization from the PLA Air Force and FMMU to stay in the United States for another year. Song

10 wrote that the employer listed in her visa application, Beijing Xi Diaoyutai Hospital, was a false front,

11 and that she had obtained approval for her extension from both the PLA Air Force and FMMU to extend

12 her stay. Song further explained that the PLA Air Force and FMMU approval documents were classified

13 so she was not able to transmit them to the PRC New York Consulate online, but instead was attempting

14 to ship the documents via UPS.

15          Also recovered from the same deleted folder were an image of Song’s PLA credentials, covering

16 the period July 2016 to July 2020 issued by the Air Force General Hospital Political Department, which

17 included a photograph of Song in military uniform and referencing her department as the Air Force

18 General Hospital and rank of Civilian Cadre Level 5. A resume for Song, which included a photograph

19 of Song in uniform and lists her employer from September 2011 to the present as the Department of

20 Neurology, Air Force General Hospital, was also found in that folder.

21          C.      Xin Wang – Northern District of California (CR 20-251 JD)
22
            Xin Wang (“Wang”) is a Chinese national who was in the United States on a J-1 visa. On June
23

24 7, 2020, Wang was arrested at Los Angeles International Airport (“LAX”) while attempting to depart

25 the United States for China. Wang was subsequently indicted in the Northern District of California on

26 visa fraud charges.

27
            According to court filings in that case, Wang was a researcher at the University of California,
28


      GOVERNMENT’S OPPOSITION                            5
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 14 of 20 Page ID #:55
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 6 of 12

 1 San Francisco (“UCSF”). Wang’s J-1 visa application stated he had been affiliated with FMMU and

 2 that his military service in China had ended in 2016. In or around May 2020, Wang informed his

 3 supervising professor at UCSF that his employer, FMMU, had recalled him and 16 similarly employed

 4 colleagues in the United States back to China. On June 7, 2020, Wang was interviewed by United States

 5 Customs and Border Patrol (“CBP”) officials at Los Angeles International Airport as he attempted to

 6 leave the United States. During that interview, Wang was initially evasive, but subsequently admitted

 7 that he was, in fact, an active duty member in the PLA, at a level that roughly corresponded with the

 8 rank of Major in the United States Army. Wang further admitted that he was employed by FMMU,

 9 which is subordinate to the Air Force branch of the PLA. Wang told CBP he intentionally lied on his

10 visa application to increase the likelihood of receiving a visa, and that he was instructed by his

11 supervisor in China, the director of the FMMU lab at which he worked, to observe and document the

12 layout of the UCSF lab to replicate it when he returned to China. Wang admitted he had deleted all of

13 his WeChat messaging content from his personal mobile phone before arriving at LAX. A subsequent

14 search of Wang’s electronic devices uncovered scientific studies from UCSF, which Wang said he

15 planned to share with his PLA colleagues upon his return to the PRC. Wang also admitted he had

16 previously emailed UCSF research to his PLA laboratory.

17          D.      L.T.
18          Like Wang and Tang, L.T. was a Chinese national who entered the United States on a J-1 visa.

19 L.T. entered the United States in February of 2019, and was conducting research at Duke University.

20 On July 12, 2020, L.T. was interviewed by CBP at LAX while attempting to depart the United States.

21 L.T. was initially evasive during the interview, but ultimately admitted that she was affiliated with the

22 PLA General Hospital and PLA Medical Academy. L.T. further stated that she had been contacted by

23 the Chinese embassy on or around July 4, 2020, and was instructed to visit the Department of Education

24 at the embassy. While at the embassy, L.T. and four other students met with a man they called, “the

25 teacher.” L.T. stated that the man spoke to them about how to apply for a visa extension and COVID-19

26 precautionary measures, and instructed them to delete or reset all their electronic media prior to

27 departing the United States because U.S. Customs officers would be interviewing them before they

28 boarded the plane. L.T. further stated that, in July 2020, she spoke with a woman at the Chinese


      GOVERNMENT’S OPPOSITION                            6
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 15 of 20 Page ID #:56
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 7 of 12

 1 embassy who controlled the China Scholarship Council fund. The woman offered to help L.T. receive a

 2 stipend from the scholarship that would pay for L.T.’s flight back to China. According to L.T., when

 3 she arrived at LAX for her flight back to China, Xiamen Airlines personnel told her that CBP was going

 4 to be interviewing her, and instructed her to wipe her devices. L.T. told CBP officers that she then used

 5 WeChat to call her contact at the embassy, who advised her to stay calm, delete her phone, and answer

 6 CBP’s questions.

 7          E.     Kaikai Zhao – Southern District of Indiana (1:20-MJ-0589 DML)
 8
            Zhao applied for a United States Non-Immigrant Visa (“NIV”) in June 2018 and was issued an
 9

10 F1 Visa for a PhD program studying machine learning and artificial intelligence at Indiana University

11 (IU) in Bloomington, Indiana. In his visa application, Zhao answered “No” to the question “Have you

12 ever served in the military?”

13
            As outlined in greater detail in the criminal complaint filed in the Southern District of Indiana,
14
     the FBI subsequently uncovered information establishing that Zhao served in the PRC’s People’s
15
     Liberation Army (“PLA”). That information included, among other things, the discovery of a picture of
16
     Zhao in a PLA Air Force uniform associated with a published article on air combat radar technology.
17

18          The FBI surveillance on July 17, 2020 observed Zhao meeting in Bloomington with two officials

19 from the PRC Chicago Consulate in a public park close to his residence. That meeting was significant

20 to the FBI, as Zhao’s visa application is one of several PRC/PLA member visa applications under

21
     scrutiny by the FBI, and, as outlined below, by July 17 a number of other PLA members had already
22
     been apprehended and/or charged with visa fraud in other parts of the country. The meeting between
23
     Zhao and Consulate officials lasted approximately forty-five minutes, after which the PRC Consulate
24

25 officials departed.

26          The FBI subsequently conferred with the U.S. Department of State, Office of Foreign Missions
27 (“OFM”), on the observed visit between Zhao and PRC Chicago Consulate officials. Agents learned

28


      GOVERNMENT’S OPPOSITION                             7
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 16 of 20 Page ID #:57
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 8 of 12

 1 that when consulate staff travel beyond 25 miles from the consulate by car, they are required to file a

 2 Travel Notification form with OFM outlining their destination, route of travel, the reason for the trip, the

 3 identities of all consulate staff who will be traveling and the identities of those whom they will be

 4 meeting with at their destination. In this instance, the PRC Chicago Consulate notified OFM that four

 5 people, including at least one Consul and one Vice Consul, would be traveling from the Consulate to

 6 Bloomington on July 17, 2020, to meet with a female (presumably a student) at a residential address on

 7 the east side of Bloomington. A meeting with Zhao was not mentioned in the Consulate’s notice to

 8 OFM, and the address provided in the notification to OFM is approximately 4.5 miles away from where

 9 ZHAO was residing. The notification further indicated the Consulate staff intended to spend 30 minutes

10 at the specific address in Bloomington, before departing for another 30 minute visit in northern Indiana

11 and ultimately returning to Chicago. The consulate further notified OFM that the purpose of the trip was

12 to provide health packages (masks and wipes) to Chinese students.

13          On July 18, 2020, a federal search warrant was executed at Zhao’s residence in Bloomington.

14 Pursuant to that warrant, FBI agents recovered a number of electronic devices and documents. In a trash

15 can next to Zhao’s bed, Agents also discovered and seized documents that appeared to have been

16 recently ripped up by hand and discarded. Agents were subsequently able to reconstruct those

17 documents, and determined that it was a printed copy of Zhao’s Online Non-Immigrant Visa

18 Application, Department of State Form 160 (DS-160). It appears that the document was printed out on

19 June 25, 2018, and included a map to the U.S. Embassy in Beijing. The map was also torn up and

20 discarded in trash can next to ZHAO’s bed. The DS-160 indicates that Zhao had a consular appointment

21 at the U.S. Embassy in Beijing on June 27, 2018, ostensibly concerning his visa application. During the

22 course of the search agents also noted that Zhao appeared to be living out of an open suitcase on the

23 floor of his bedroom, with clothing in the suitcase and stacked nearby.

24
            Once the residence was secured, Zhao was taken into custody on the criminal complaint and
25

26 transported to the FBI’s Bloomington office. There, Zhao consented to an interview with agents.

27 During the interview of Zhao denied that he had ever served in PLA Air Force. When asked about the

28 picture of him wearing a PLA Air Force uniform, Zhao acknowledged that he was pictured wearing an


      GOVERNMENT’S OPPOSITION                            8
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 17 of 20 Page ID #:58
             Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 9 of 12

 1 actual PLA Air Force uniform, but claimed a co-author of the article had given him the uniform to wear

 2 for a picture in an effort to raise the prestige of the paper and the school he was attending at the time.

 3
     Zhao also repeatedly denied being visited by officials from the PRC Chicago Consulate the day before.
 4
     It was not until agents confronted Zhao with the fact that the meeting had been observed by an FBI
 5
     surveillance team that Zhao conceded that he had, in fact, met with officials from the PRC consulate the
 6

 7 day before. When asked what the purpose of the meeting was, Zhao pointed to visa documents on the

 8 table that agents had previously shown him and explained the consulate officials told him the U.S.

 9 government might contact him (Zhao) because of his military background and experiences at the schools

10
     Zhao attended, or words to that effect. Zhao also told agents that embassy officials had given him a
11
     small bag containing snacks and face masks. 5 During the interview Zhao also told agents that his family
12
     was poor and from a small rural community in China. That background information is at odds with
13
     information gathered during the visa application process, where U.S. Embassy officials noted that
14

15 Zhao’s family was affluent and could afford to pay for the cost of Zhao’s education at IU.

16
            Following the search of Zhao’s residence, the FBI executed a second search warrant at the
17
     workspace Zhao occupied in Luddy Hall at Indiana University. The FBI has now begun the process of
18
     forensically examining several electronic devices found in Zhao’s residence and workspace, to include
19
     computers, tablets, and smart phones. While that process is far from completion, an initial examination
20
     of Zhao’s phone revealed that Zhao appears to have deleted nearly all content from the WeChat
21
     application on his phone prior to approximately July 11, 2020. Agents also located a blank military
22
     benefits form along with other military related documents and photos on Zhao’s iPad, although more
23
     time is needed to assess the relevance (if any) of those materials. Additionally, agents have located a
24

25

26
            5
            The bag ZHAO was given by embassy officials was located in his residence. Agents noted that
27 the bag and its contents would have easily fit in a standard mailing or shipping package. Agents also
   noted that the trip from the PRC consulate in Chicago to Bloomington was approximately 246 miles and
28 would have taken more than 4 hours.


      GOVERNMENT’S OPPOSITION                             9
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 18 of 20 Page ID #:59
            Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 10 of 12

 1 photo of Zhao playing soccer for Aviation University of Air Force (“AUAF”) 6 on one of Zhao’s phones.

 2 The photo appears to be from November of 2014, the year after Zhao stated he graduated from AUAF.

 3                                           III.      ARGUMENT
 4          Pursuant to § 3142(e)(1), the Bail Reform Act permits the government to move for detention on

 5 the basis of flight risk and danger to the community. The decision whether to detain a defendant as a

 6 flight risk pending trial is made by a preponderance of the evidence. United States v. Motamedi, 767

 7 F.2d 1403, 1407 (9th Cir. 1985). The government bears the burden of proving risk of flight. United

 8 States v. Gebro, 948 F.2d 1118, 1121 (9th Cir.1991). Factors to be considered by the Court include: (1) the

 9 nature and circumstances of the offense charge, (2) the weight of the evidence against the defendant, (3) the

10 history and characteristics of the defendant, (4) danger to the community. 18 U.S.C. 3142(g).

11          Under 18 U.S.C. § 3142(e)(1), Tang presents a serious risk of flight. Because there are no

12 conditions of combination of conditions which can reasonably assure Tang’s appearance at trial, the

13 Court should detain her.

14          Notwithstanding Tang’s assertions related to her education level, lack of criminal history,

15 familial status, and the potential penalties if she were ultimately convicted of this offense, the facts

16 remain that Tang is an active Chinese military officer who lied about her military status under oath on

17 the J-1 visa application to gain access to the United States. In short, although her J-1 visa might have

18 been authentic, it was based on fraud and Tang cannot now claim that she came to the United States

19 legally. Tang’s flight to and month-long stay at the Chinese consulate in San Francisco further

20 underscore her consciousness of guilt and her knowledge that she was under investigation by the FBI.

21      Tang operated clandestinely in the United States, along with apparently several (if not more) of her

22 colleagues. As the evidence gathered by the FBI in similar cases currently charged in other districts

23 demonstrate, the defendants in these cases are operating in the U.S. with the knowledge and support of

24 their government. Tang has already demonstrated operational sophistication by deleting materials from

25 her electronic devices and repeatedly making demonstrably false statements to the FBI.

26

27
            6
            As noted in the criminal complaint, Aviation University of Air Force is the PRC’s equivalent of
28 the U.S. Air Force Academy.


       GOVERNMENT’S OPPOSITION                           10
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 19 of 20 Page ID #:60
            Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 11 of 12

 1      A PRC military official acting with the support of their government has the resources and ability to

 2 flee from the United States regardless of any restrictions this Court could impose. This is true as a

 3 general matter, but is underscored by the evidence, stemming from extremely similar cases, of a

 4 coordinated and aggressive response of the Chinese government to law enforcement activity by the

 5 United States government. Specifically, as the Wang case and the L.T. case demonstrate, the Chinese

 6 government has instructed PLA members in the United States to obstruct justice by deleting information

 7 from their devices. Tang has, in fact, done just that. As this case demonstrates, the Chinese consulates

 8 in the United States provide a potential safe harbor for a PLA officials intent on avoiding prosecution in

 9 this country. And as the Wang, Zhao, and L.T. cases all demonstrate, the PRC government is intent on

10 protecting its officials from prosecution in the United States. That the FBI has Tang’s passport is of no

11 relevance when the PRC can easily issue a new one, and when it is up to the airlines to decide whether

12 to require a passport on departure. That is especially noteworthy in the context of the PRC-based

13 airlines that told L.T. to wipe her phone at the airport and warned her that she would be interviewed by

14 CBP prior to departure.

15          The PRC has demonstrated every reason to assist Tang in fleeing the United States and has at its

16 disposal means such as active consular and intelligence services, the ability to issue passports, and state-

17 controlled air transport. In addition to an obvious interest in securing the return of a PLA officer, Tang’s

18 successful flight from the United States would bolster the PRC’s information collection activities in the

19 United States, while undermining the ability of the American criminal justice system to deter the illegal

20 conduct of foreign governments in the United States.

21          Tang’s risk of flight in this case could hardly be greater. She has no ties to the United States, and

22 could leave the United States at any time without sacrificing anything. Tang’s entire family is now in

23 China. She is no longer researching/working at UC Davis. Tang has no verifiable place to live. In light

24 of the evidence discovered by the FBI pursuant to the search warrant that which the FBI found during its

25 open source research and her repeated lies when confronted, the Court should have serious reservations

26 about not only Tang’s credibility, but also her assertions related to the strength of the government’s case.

27 Thus, there is a high likelihood that defendant will successfully flee the United States if released on

28 bond and there are no conditions of release that could ensure her appearance at future proceedings.


      GOVERNMENT’S OPPOSITION                            11
     Case 2:20-mj-04071-DUTY Document 6 Filed 08/28/20 Page 20 of 20 Page ID #:61
            Case 2:20-mj-00096-DB Document 13 Filed 07/30/20 Page 12 of 12

 1          Finally, Tang alleges without documentation that she has a medical condition that makes her

 2 more vulnerable to COVID19. Currently, there are 13 reported cases of COVID-19 at the Sacramento

 3 County Jail as of July 28, 2020 and but none of these cases are among federal inmates. Tang does not

 4 claim to be infected with COVID-19. She makes no claim that she was denied necessary medical

 5 treatment or care for exposure to COVID-19 or for any other medical condition. Nor can Tang establish

 6 that should she contract COVID-19 while in custody, the facility would be unable to administer

 7 constitutionally acceptable treatment. Cf. United States v. Kidder, 869 F.2d 1328, 1330–31 (9th Cir.

 8 1989) (to prevail on Eighth Amendment claim regarding avoiding prison due to medical condition,

 9 defendant “must show that no constitutionally acceptable treatment can be provided while he is

10 imprisoned” and collecting cases); United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at

11 *6 (D. Kan. Mar. 25, 2020) (defendant has not set forth a record establishing that, even if someone at the

12 facility were to contract COVID-19, facility is unprepared to contain the virus or care for those who may

13 become infected). Tang’s circumstances in this instance are not extraordinary. Many in Sacramento

14 County and other jails face the same risks that Tang does. Tang should not be released on this basis.

15

16                                          IV.      CONCLUSION
17          For all of the above reasons, this Court should find that Tang is a flight risk and order her

18 detained.

19
      Dated: July 30, 2020                                    MCGREGOR W. SCOTT
20                                                            United States Attorney
21
                                                       By: /s/ HEIKO P. COPPOLA
22                                                         HEIKO P. COPPOLA
                                                           Assistant United States Attorney
23

24

25

26

27

28


      GOVERNMENT’S OPPOSITION                            12
